AFFIRMED as MODIFIED and Opinion Filed August 3, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00136-CR

                        GEORGE OVALLE, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-58862-R

               MEMORANDUM OPINION ON REMAND
               Before Justices Pedersen, III, Reichek, and Carlyle
                           Opinion by Justice Reichek
      This case is before us on remand from the Texas Court of Criminal Appeals.

In our original opinion, we determined that a portion of a $25 time payment fee

assessed as part of the court costs under section 133.103 of the Local Government

Code was facially unconstitutional. Ovalle v. State, 592 S.W.3d 615, 618 (Tex.

App.—Dallas 2020). The State filed a petition for discretionary review with the

court of criminal appeals. That court recently handed down its opinion in Dulin v.

State, 620 S.W.3d 129 (Tex. Crim. App. 2021), and held that the time payment fee

was assessed prematurely because the pendency of an appeal suspends the obligation

to pay court costs. Accordingly, in this case, the court of criminal appeals refused
the State’s petition and instead granted review on its own motion to determine if the

time payment fee should be struck as prematurely assessed. The court then vacated

our judgment and remanded this case to us for consideration of that question in light

of Dulin. See Ovalle v. State, No. PD-0127-20, 2021 WL 1938672, at *1 (Tex. Crim.

App. May 12, 2021) (per curiam) (not designated for publication). We affirm the

judgment as modified below.

      Appellant was indicted for aggravated assault with a deadly weapon after he

stabbed his neighbor multiple times with a knife. Appellant signed a judicial

confession, waived his right to a jury trial, and entered an open plea of guilty to the

offense. At the beginning of the plea hearing, the trial judge confirmed with appellant

that he was pleading guilty without a plea bargain agreement and admonished him

that punishment could be set anywhere within the range provided by law. Appellant

acknowledged he understood. After further admonishing appellant, and hearing

testimony from both appellant and the victim's aunt, the trial court accepted

appellant’s plea, made an affirmative deadly weapon finding, and sentenced

appellant to eight years in prison.

      As with our original opinion, the issues are whether the trial court’s judgment

should be modified to reflect that appellant entered an open plea and whether a

portion of the time payment fee is facially unconstitutional.

      In his first issue, appellant contends the judgment should be corrected to show

he pleaded guilty without a plea bargain. The State agrees.

                                         –2–
      The judgment signed by the trial court indicates that appellant was sentenced

pursuant to a plea bargain agreement. In the space provided for “Terms of Plea

Bargain,” the judgment states “8 YEARS TDCJ.” We have the power to modify a

judgment to speak the truth when we have the necessary information to do

so. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim.

App. 1993); Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet.

ref'd) (en banc).

      In this case, although appellant signed a document entitled “Plea Agreement,”

the substance of that document shows appellant intended to enter an open plea

of guilty. This was confirmed by the trial court at the beginning of the plea hearing.

Because the record affirmatively shows that appellant did not have a plea bargain

agreement when he pleaded guilty, we modify the judgment to delete the phrase “8

YEARS TDCJ” in the space provided for “Terms of Plea Bargain” and modify it to

state “OPEN PLEA.”

      In his second issue, appellant contends a portion of a $25 time payment fee

assessed as part of the court costs in this case under section 133.103 of the local

government code is facially unconstitutional.

      The judgment in this case imposed court costs in the amount of $299. Based

on the record, this amount necessarily includes the $25 time payment fee. The

certified bill of costs assessed court costs in the amount of $274 and included

language that a $25 time payment fee would be assessed in accordance with section

                                         –3–
133.013 of the government code “for any fines and or court costs remaining on or

after the 31st day from the date of the judgment assessing the fine and or court cost.”

A subsequent Criminal Court Fee Docket reflects that the $25 time payment fee was

assessed on February 25, 2019, twenty-eight days after the January 25, 2019

judgment, for an adjusted balance of $299.

      In Dulin, the court of criminal appeals determined that “[t]he pendency of

appeals stops the clock for purposes of the time payment fee” and that, as a result,

the assessment of time payment fees is premature. 620 S.W.3d at 133. Therefore,

in accordance with Dulin, we conclude the $25 time payment fee should be struck

in its entirety as prematurely assessed, without prejudice to being assessed later if,

more than 30 days after the issuance of the appellate mandate, the defendant has

failed to completely pay any fine, court costs, or restitution that he owes. See id.

      We modify the trial court judgment to (1) reflect that appellant entered an

open plea and (2) reduce the total amount of court costs by $25 to strike the time

payment fee.




                                         –4–
      We affirm the trial court’s judgment as modified.




                                         /Amanda L. Reichek/
                                         AMANDA L. REICHEK
                                         JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
190136F.U05




                                       –5–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

GEORGE OVALLE, Appellant                      On Appeal from the 265th Judicial
                                              District Court, Dallas County, Texas
No. 05-19-00136-CR          V.                Trial Court Cause No. F18-58862-R.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Reichek; Justices Pedersen, III and
                                              Carlyle participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      (1) To reduce the total amount of court costs by $25 to strike the time
      payment fee;

      (2) The phrase “8 YEARS TDCJ” in the space provided for in “Terms
      of Plea Bargain” is DELETED and REPLACED with the words
      “OPEN PLEA.”

As MODIFIED, the judgment is AFFIRMED.


Judgment entered August 3, 2021




                                        –6–